Exhibit 10.03
 
AMENDMENT NO. 1 TO THE CONVERTIBLE DEBENTURE DATED JULY 26, 2010
 
THIS AMENDMENT NO. 1 TO THE CONVERTIBLE DEBENTURE DATED JULY 26, 2010 (as
amended, restated, supplemented or otherwise modified from time to time, this
“Amendment”) dated as of January 5, 2011 by and between CLICKER Inc., a Nevada
corporation (the “Company”) and IIG Management LLC, a Delaware limited liability
company (“Investor”), amends that certain Convertible Debenture, dated July 26,
2010, issued by the Company to the Investor (the “Debenture”).
 
W I T N E S S E T H:
 
WHEREAS, the parties are entering into a new securities purchase agreement of
even date herewith (the “Purchase Agreement“) and wish to amend the Debenture to
provide for the Debenture to be convertible on the same terms and conditions
pursuant to the Purchase Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
Section 1.  Capitalized terms used herein without definition and defined in the
Debenture are used herein as defined therein.
 
Section 2.  Article 2.1 of the Debenture is hereby amended and restated as
follows:
 
“Optional Conversion.  Subject to the terms of this Article II, the Holder shall
have the right, but not the obligation, at any time until the Maturity Date, or
thereafter during an Event of Default and to convert all or any portion of the
outstanding Principal Amount and/or accrued interest and fees due and payable
into fully paid and nonassessable shares of the Common Stock at the Conversion
Price. The shares of Common Stock to be issued upon such conversion are herein
referred to as the “Conversion Shares.”  The “Conversion Price” shall mean the
lesser of (i) thirty-five percent (35%) of the lowest closing price of the
Common Stock during the 10 trading days immediately preceding the Conversion
Date as quoted by Bloomberg, LP or such other quotation service as mutually
agreed to by the parties or (ii) thirty-five percent (35%) of the closing price
of the Common Stock on the date of issuance of this Debenture.  The Conversion
Price may be adjusted pursuant to the other terms of this Debenture.”
 
 
1

--------------------------------------------------------------------------------

 
 
Section 3.  A new Article 2.8 of the Debenture is hereby inserted as follows:
 
“Favored Nations  Provision.  With the exception of the shares the Company is
obligated to issue to previous investors prior to January 5, 2011, for as long
as the Debenture is outstanding, the Conversion Price of the Debenture shall be
subject to adjustment for issuances of Common Stock or securities convertible
into common stock or exercisable for shares of common stock at a purchase price
of less than the then-effective Conversion Price, on any unconverted amounts,
such that the then applicable Conversion Price shall be adjusted using
full-ratchet anti-dilution on such new issuances subject, to customary carve
outs, including restricted shares granted to officers, directors and consultants
pursuant to a shareholder approved stock incentive/option plan.”
 
Section 4.  This Agreement shall be governed by, and construed in accordance
with, the internal laws of the State of New York without regard to the choice of
law principles thereof.  Each of the parties hereto irrevocably submits to the
exclusive jurisdiction of the courts of the State of New York located in New
York County and the United States District Court for the Southern District of
New York for the purpose of any suit, action, proceeding or judgment relating to
or arising out of this Agreement and the transactions contemplated
hereby.  Service of process in connection with any such suit, action or
proceeding may be served on each party hereto anywhere in the world by the same
methods as are specified for the giving of notices under this Agreement.  Each
of the parties hereto irrevocably consents to the jurisdiction of any such court
in any such suit, action or proceeding and to the laying of venue in such
court.  Each party hereto irrevocably waives any objection to the laying of
venue of any such suit, action or proceeding brought in such courts and
irrevocably waives any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum. EACH OF THE PARTIES
HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH
RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED
SPECIFICALLY AS TO THIS WAIVER.
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.
 
CLICKER INC.
 
 
 
By:   /s/ ALBERT AIMERS

--------------------------------------------------------------------------------

Name:  Albert Aimers
Title:    Chief Executive Officer
 
IIG MANAGEMENT LLC
 
 
 
By: /s/ NORMAN NEPO

--------------------------------------------------------------------------------

Name:  Norman Nepo
Title:    Managing Member
 








2